Citation Nr: 1119022	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  05-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a chronic disability manifested by hyperglycemia.

2. Entitlement to a rating in excess of 10 percent for service-connected right lower extremity radiculitis. 

3. Entitlement to a rating in excess of 10 percent for service-connected weight gain and Cushingoid habitus.

4. Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to November 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In March 2007, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In July 2006, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The Board observes that a claim for service connection for hypertension was also remanded in March 2007, but was subsequently granted by the RO.  Additionally, in accordance with that remand, an SOC was issued for a claim for an increased rating for bilateral diffuse anterior scleritis; but the Veteran did not perfect the appeal.  Therefore, these issues are no longer before the Board. 

The issue of TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. Service-connected right lower extremity radiculitis is manifested by burning pain, tingling, and occasional numbness, positive straight leg  raise, diminished deep tendon reflexes, and at most moderately severe impairment of the usual daily activities.  

2. Service-connected weight gain and Cushingoid habitus is not manifested by characteristic signs of disfigurement of the head or neck, adrenal insufficiency, or cardiovascular, skeletal, or psychiatric complications.  

3. Hyperglycemia is a laboratory test result and not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1. In the absence of a current disability, the criteria for service connection for hyperglycemia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for an initial rating of 40 percent, but not greater, for service-connected right lower extremity radiculitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 5243-8520 (2010).

3.  The criteria for a rating in excess of 10 percent for service-connected weight gain and Cushingoid habitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7899-7800 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board in March 2007.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to provide the Veteran the opportunity to identify and submit any additional relevant evidence, to verify service dates, to obtain any outstanding available service records and to schedule VA examinations.  A review of the post-remand record shows that the Veteran indicated that he had no further evidence to submit.  In September 2009, a response verifying the Veteran's dates of Naval Reserve and active duty service was received.  Additionally, requests for records from three Naval hospitals yielded a negative response.  VA examinations were performed in October 2009.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the January 2010 remand, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in August 2004 with regard to his increased rating claim for weight gain and Cushingoid habitus and service connection claims for right lower extremity radiculitis and hyperglycemia; and in November 2004 for his TDIU claim.  Both letters were issued prior to their respective rating decisions.  Additional letters were sent in April 2007, October 2007, May 2009, and July 2009. 

The Board observes that the pre-adjudicatory VCAA notice issued in August 2004 informed the Veteran of the type of evidence necessary to establish service connection, that he must show that service-connected disabilities had increased in severity, of how VA would assist him in developing his claims, and of his and VA's obligations in providing such evidence for consideration.  The November 2004 letter informed him that he must provide evidence that his service-connected disabilities precluded substantially gainful employment.  

With regard to the notice requirements under Dingess/Hartman as to disability ratings and effective dates, the first notice is dated in March 2006, after the initial denials of the claims.  The Board acknowledges the defective timing of this notice, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  As the Board herein concludes that the preponderance of the evidence is against the Veteran's service connection claim, all questions as to the assignment of disability ratings and effective dates are rendered moot with respect to that claim.  As for the rating claims, the April 2007 VCAA letter provided complete notice as to the evidentiary requirements for initial rating and increased rating claims, and this letter was followed by readjudication of the claims in a supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding that a statement of the case and supplemental statement of the case constitute readjudication decisions when preceded by VCAA notice).  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to initial and subsequent adjudication of his claims. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with VA examinations.  The Veteran's VA medical records, private medical records, and the reports September 2004 and October 2009 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claims.

The Board notes that the Veteran's complete service treatment records are not of record and have been found to be unavailable from official sources.  As discussed above, efforts to retrieve records from specific military hospitals yielded negative results.  The Board acknowledges that, in cases where VA is unable to obtain some or all of the Veteran's service treatment records, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Further, the Board observes that the Veteran provided a January 1998 VA examiner with copies of his service treatment records, but although advised of the unavailability of his service treatment records to VA adjudicators, did not supply copies of those records for inclusion in the claims file.  Thus, the Board finds that further efforts to identify and locate possible copies of service treatment records would only serve to unnecessarily delay the Board's decision with no benefit to the Veteran.  See Bernard; see also Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  
 
With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, noted relevant post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  They then provided diagnoses and findings relevant to the rating criteria and appropriate to the determination of disability ratings.  There is nothing to suggest that any examiner's findings are inconsistent with the medical evidence in the claims file or otherwise with the facts of the case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.


III. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

The Veteran has filed a claim seeking service connection for hyperglycemia.   
Hyperglycemia is merely elevated blood sugar as determined by laboratory testing.  Dorland's Illustrated Medical Dictionary, p. 1962 (30th ed. 2003).  A laboratory finding is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule to address).  In the absence of an actual diagnosed disorder associated with hyperglycemia, there is no basis for service connection.  

An October 2009 VA examiner indicated that there was no evidence showing elevated glucose levels or in support of a current diagnosis of diabetes mellitus, in spite of the Veteran's assertion that he was diagnosed with diabetes mellitus in 2004.  The Board observes that the examiner ordered blood work, including glucose levels, but that the Veteran failed to have the blood taken.  Moreover, the treatment evidence of record does not demonstrate hyperglycemia or any associated diagnosed disorder, including diabetes mellitus.  The diagnosis of diabetes mellitus noted at an October 2009 VA ophthalmological examination is based only on the Veteran's subjective report of the diagnosis, which as indicated, is not supported by the medical evidence.  Therefore, the Board determines that the Veteran does not have a current disability associated with hyperglycemia, and the claim is denied as a matter of law.

IV. Initial and Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In an increased rating case the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board also notes that the Court has held that staged ratings are appropriate for increased, as well as initial, rating claims when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126-28 (1999).  Accordingly, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected disabilities.

Additionally, in Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Therefore, the Board has considered all evidence of record in evaluating the Veteran's service-connected radiculitis.  

Right lower extremity

Under 38 C.F.R. §§ 4.123 and 4.124, neuritis and neuralgia, respectively, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note. 

Mild incomplete paralysis of the sciatic nerve, sciatic radiculitis warrants a 10 percent rating.  Moderate incomplete paralysis of the sciatic nerve, sciatic radiculitis warrants a 20 percent rating.  Moderately severe incomplete paralysis is assigned a 40 percent rating.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Subjective complaints documented upon VA examination include burning pain, tingling, and occasional numbness.  At the September 2004 VA examination, the Veteran exhibited no neurologic deficits in the lower extremity, but he did have a positive straight leg raise on the right side and deep tendon reflexes were diminished at the patella. 

At the October 2009 VA examination, the examiner noted no focal loss of sensation, but the straight leg raise was again positive in the right leg.  There was no abnormal muscle tone or bulk, muscle atrophy, or abnormal movements.  The examiner stated that the impact on the Veteran's daily activities was nonexistent to mild with respect to personal care and shopping, moderate with respect to recreation and traveling, and severe with respect to exercise and chores.  Sports were stated to be prevented by the disability.

Treatment records do not provide any findings inconsistent with those discussed above.  Thus, the medical evidence reveals no more than a sensory deficit in the right lower extremity with no motor impairment and no muscle atrophy, but severe impairment with respect to exercise and chores.  Although the impact on the Veteran's activities of daily living varies, the Board observes that the majority of the activities are at most mildly impaired with the most severe impairment occurring with regard to activities such as chores, recreation and sports.  For these reasons, the Board determines that a rating of 40 percent, but not greater, for radiculitis of the right lower extremity is warranted on the basis that the evidence is in equipoise regarding whether the impairment more nearly approximates moderately severe.  In resolving all doubt in the veteran's behalf a 40 percent evaluation is warranted.  However, no muscle atrophy is shown and thus a preponderance of the evidence is against a higher evaluation. 

Weight gain with Cushingoid habitus

The Board observes that the Veteran's service-connected weight gain with Cushingoid habitus is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7800 as a skin disorder.  Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen. 

However, the Board observes that Cushingoid habitus is associated with Cushing's syndrome, which is evaluated under Diagnostic Code 7907.  38 C.F.R. § 4.119 (2010).  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In the present case, the Board determines that the service-connected disability is more appropriately rated under Diagnostic Code 7907, with reference to Diagnostic Code 7800 as above.  Accordingly, the Board contemplates assignment of an increased rating under Diagnostic Codes 7907-7800.

Cushing's syndrome is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7907 (2010).  As active, progressive disease including loss of muscle strength, areas of osteoporosis, hypertension, weakness, and enlargement of pituitary or adrenal gland,warrants a 100 percent rating.  Loss of muscle strength and enlargement of pituitary or adrenal gland is assigned a 60 percent rating.  With striae, obesity, moon face, glucose intolerance, and vascular fragility, a 30 percent rating is assigned.  A 30 percent rating is the minimum rating assigned pursuant to this diagnostic code.  Symptoms that do not meet the criteria for a 30 percent rating are rated according to the Note following this diagnostic code, which states that with recovery or control, Cushing syndrome should be evaluated as residuals of adrenal insufficiency or cardiovascular, psychiatric, skin, or skeletal complications under the appropriate diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code 7907, Note. 

The Board observes that the rating criteria for scars were revised effective August 30, 2002 and again, effective October 23, 2008.  However, the Board notes that the latter revisions are applicable only to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The exception is if the Veteran specifically requests consideration of the revisions, which he has not.  

Prior to the October 2008 revisions, Diagnostic Code 7800 states that disfigurement of the head, face, or neck warrants a 10 percent evaluation if there is one characteristic of disfigurement, and a 30 percent evaluation if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are two or three characteristics of disfigurement.  A 50 percent evaluation is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are four or five characteristics of disfigurement, and an 80 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features [nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips], or if there are six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1): The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118 are the following:

(1) Scar five or more inches (13 or more centimeters (cm.)) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of the scar is elevated or depressed on palpation; (4) Scar is adherent to underlying tissue; (5) Skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.

At the September 2004 VA examination, the examiner noted a buffalo hump however, the buffalo hump is separately service-connected and rated, and is not on appeal at this time.  The examiner also documented the Veteran's weight gain due to prednisone use in service.  The examiner reported weight gain from about 240 pounds to a weight of 280-290 pounds at the time of the examination.  

At an October 2009 VA examination, the examiner observed the buffalo hump with some persistent subcutaneous fat in the upper thoracic region.  Nevertheless, other than the buffalo hump, the examiner noted no other functional limitation due to any residuals of Cushingoid effect.  The Veteran's weight recorded at this examination was 280 pounds.

Treatment records dated during the appeal period add no additional findings relevant to this claim.  Therefore, based on the findings at examination, the Board determines there is no basis for a rating in excess of 10 percent for the Veteran's service-connected weight gain and Cushingoid habitus.  He does not exhibit striae, obesity, moon face, glucose intolerance, and vascular fragility such that a 30 percent rating would be warranted under Diagnostic Code 7907.  Additionally, there are no residuals of adrenal insufficiency or cardiovascular, skeletal, or psychiatric complications noted to require contemplation of ratings under diagnostic codes relevant to such symptoms. 

Additionally, the Veteran's current symptoms do not support a rating in excess of 10 percent under Diagnostic Code 7800.  Such rating requires palpable tissue loss, gross disfigurement, or at least two characteristics of disfigurement of the head, face, or neck, none of which were observed.  Accordingly, the Board determines that a rating in excess of 10 percent for service-connected weight gain and Cushingoid habitus is not warranted.

Extra-schedular ratings

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected weight gain with Cushingoid habitus and right lower extremity radiculitis present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  As reflected by the above discussion, the Veteran's service-connected weight gain and Cushingoid habitus and right lower extremity radiculitis do not exhibit symptoms outside those contemplated by the rating schedule.  Therefore, further consideration of extra-schedular ratings are not warranted in this case. 


VI. Other Considerations

The Board has considered the Veteran's own statements regarding the severity of his service-connected weight gain with Cushingoid habitus and right lower extremity radiculitis.  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For example, the Veteran may speak to symptoms such as burning pain in his right lower extremity, but not to the severity of impairment as medically defined.  He also cannot diagnosis a disability related to hyperglycemia as to do so requires medical testing.  Therefore, the Board concludes that the preponderance of the competent evidence is against service connection for hyperglycemia, and ratings in excess of 10 percent for weight gain with Cushingoid habitus and 40 percent for right lower extremity radiculitis.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the benefit of the doubt has been resolved regarding the right lower extremity radiculitis and a preponderance of the evidence is against the remaining claims and a higher evaluation for right lower extremity radiculitis.  


ORDER

Service connection for hyperglycemia is denied.

A rating of 40 percent, but not greater, for service-connected right lower extremity radiculitis is granted.

A rating in excess of 10 percent for service-connected weight gain with Cushingoid habitus is denied.
REMAND

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability:  
(1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

The Veteran is service-connected for right lower extremity radiculitis, evaluated as 40 percent disabling, bilateral foot pain, evaluated as 30 percent disabling, lumbar strain and degenerative disc disease with spondylosis at L4-L5 and L5-S1, evaluated as 20 percent disabling, and arthralgia of the right and left wrists, arthralgia of the right and left hands, and weight gain and Cushingoid habitus circumferential eye pain, each evaluated as 10 percent disabling, and essential hypertension, buffalo hump, and bilateral diffuse anterior scleritis, each evaluated noncompensably disabling.  Consequently, he meets the threshold criteria for a TDIU rating.  

In light of the grant of 40 percent for right lower extremity radiculitis the RO/AMC should have the opportunity to readjudicate the Veteran's claim for TDIU. He should also be afforded as examination with opinion regarding his employability.  

Accordingly, the case is REMANDED for the following action:


 1.  The veteran should be afforded a VA examination to determine whether his service connected disabilities render him unable to obtain and retain substantially gainful employment.  All indicated tests and studies should be conducted and all findings described in detail.  The claims file must be made available to the examiner for review and the examination report should reflect that such review is accomplished.  The examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the veteran is unable to obtain and retain substantially gainful employment due solely to his service connected disabilities.  A complete rationale should be offered for all opinions given.  

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


